—Judgment unanimously affirmed. Memorandum: There is no merit to the contention of defendant that County Court erred in failing to conduct an adequate inquiry with respect to the complaints of defendant at sentencing concerning his attorney’s allegedly inadequate representation. The record establishes that, during the plea colloquy, defendant expressly advised the court that he had sufficient time to discuss the matter with his attorney and was satisfied with his attorney’s advice and representation up to that time. The court was entitled to rely upon those representations and did not have an obligation at sentencing to make any further inquiry with respect to the complaints of defendant about his attorney (cf., People v Sides, 75 NY2d 822, 824-825). In addition, the failure of defendant’s attorney to make pretrial motions does not by itself establish ineffective assistance of counsel (see, People v Rivera, 71 NY2d 705, 709; People v Willis, 261 AD2d 946, lv denied 93 NY2d 1029). (Appeal from Judgment of Monroe County Court, Bristol, J. — Bail Jumping, 2nd Degree.) Present — Pigott, Jr., P. J., Pine, Wisner, Kehoe and Balio, JJ.